On the trial of the issue at a former term of the Court, the jury found that it was the deed of the plaintiff; and his counsel moved in arrest of judgment. Two exceptions were made to the plea— First, that a release could not be pleaded to an action of debt on a judgment, and, secondly, that the instrument pleaded in this case was not a release, being, at the most, only evidence of payment, and, therefore, the defendant should have pleaded payment, and relied upon the writing as evidence of that fact.
The real object of the motion appeared to be to obtain an order of Court for a repleader, that a new trial might be had ; but as the reasons had not been filed in the case, the Court said they saw no reasons for a new trial, and ordered judgment to be entered for the defendant, according to the verdict.
(Dana, C. J., Sedgwick, Sewall, and Thacher, justices, present.)